FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,               No. 16-55177
           Plaintiff-Appellee,
                                          D.C. No.
              v.                    2:93-cr-01027-TJH-1

IRA VINCENT SPEARMAN,
         Defendant-Appellant.               ORDER



                   Filed January 18, 2019

Before: Sidney R. Thomas, Chief Judge, and Kim McLane
     Wardlaw and Marsha S. Berzon, Circuit Judges.

                           Order
2                UNITED STATES V. SPEARMAN

                          SUMMARY *


                     First Step Act of 2018

    The panel remanded a criminal case with instructions
that the district court proceed with re-sentencing in light of,
and in accordance with, the First Step Act of 2018.

    Under the First Step Act, a court that imposed a sentence
for a covered sentence may impose a reduced sentence as if
sections 2 and 3 of the Fair Sentencing Act of 2010 were in
effect at the time the covered offense was committed. The
panel wrote that had section 2 of the Fair Sentencing Act of
2010 been in effect at the time the defendant committed his
offense, he would have been subject to “a term of
imprisonment which may not be less than 10 years and not
more than life imprisonment.”

   The panel remanded for this limited purpose only and
without prejudice to the arguments made on appeal. The
panel retained jurisdiction over the certified claims in the 28
U.S.C. § 2255 appeal.


                           COUNSEL

Michael Romano (argued) and Sophie Wood, Three Strikes
Project, Stanford Law School, Stanford, California, for
Defendant-Appellant.



    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               UNITED STATES V. SPEARMAN                     3

Elana Shavit Artson (argued), Assistant United States
Attorney, Criminal Appeals Section; L. Ashley Aull, Chief,
Criminal Division; Nicola T. Hanna, United States Attorney;
United States Attorney’s Office, Los Angeles, California;
for Plaintiff-Appellee.



                          ORDER

      This case is remanded with instructions that the district
court proceed with re-sentencing in light of, and in
accordance with, the First Step Act of 2018, S. 756, 115th
Cong. (2018) (enacted but not yet codified). Under the Act,
“[a] court that imposed a sentence for a covered offense may,
on motion of . . . the court, impose a reduced sentence as if
sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
Law 111-220; 124 Stat. 2372) were in effect at the time the
covered offense was committed.” First Step Act § 404(b).
Had section 2 of the Fair Sentencing Act of 2010 been in
effect at the time Spearman committed his offense, he would
have been subject to “a term of imprisonment which may not
be less than 10 years and not more than life imprisonment
. . . .” 21 U.S.C. § 841(b)(1)(B).

    This case is remanded for this limited purpose only and
without prejudice to the arguments made on appeal. We
retain jurisdiction over the certified claims in the 28 U.S.C.
§ 2255 appeal. The parties shall bear their own costs of
appeal.

   REMANDED.